GIEGERICH, J.
The trial justice found, after examining the books, that they were an encyclopedia of biography and very little else. There was evidence amply sufficient to justify his further con*615•elusion that the books were represented to the defendant as a work of much wider scope. " I do not think that his determination in favor ■of the defendant ought to be disturbed, especially since the books, which were apparently a very material part of the evidence before the trial court, are not before this court.
The judgment should therefore be affirmed, with costs.
GAVEGAN, J., concurs.